

EXHIBIT 10.46
TEMECULA VALLEY BANK
SPLIT DOLLAR AGREEMENT


THIS AGREEMENT is entered into this 29th day of December 2006, by and between
TEMECULA VALLEY BANK, a bank located in Temecula Valley, California, and
organized under the laws of the State of California (“Bank”), and Jim Andrews
(the "Executive"). This Agreement shall append the Split Dollar Endorsement
entered into on even date herewith or as subsequently amended, by and between
the aforementioned parties.


INTRODUCTION


To encourage the Executive to remain an employee of the Bank, the Bank is
willing to divide the death proceeds of a life insurance policy on the
Executive's life. The Bank will pay life insurance premiums from its general
assets.


AGREEMENT


The Bank and the Executive agree as follows:


Article 1
General Definitions


The following terms shall have the meanings specified:


    1.1     “Insured” means the Executive.


    1.2     “Insurer” means each life insurance carrier in which there is a
Split Dollar Policy Endorsement attached to this Agreement.


    1.3     “Policy” means the specific life insurance policy issued by the
Insurer.


    1.4     “Salary Continuation Agreement” means the Salary Continuation
Agreement between the Company and the Executive, entered into on even date
herewith.


    1.5     “Change in Control” means:

(a)
A change in the ownership of the capital stock of the Company, whereby another
corporation, person, or group acting in concert (hereinafter this Agreement
shall collectively refer to any combination of these three [another corporation,
person, or group acting in concert] as a “Person”) as described in Section
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), acquires, directly or indirectly, beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of a number of shares
of capital stock of the Company which constitutes twenty-five percent (25%) or
more of the combined voting power of the Company’s then outstanding capital
stock then entitled to vote generally in the election of directors; or
(b)
The persons who were members of the Board of Directors of the Company
immediately prior to a tender offer, exchange offer, contested election or any
combination of the foregoing, cease to constitute a majority of the Board of
Directors; or
(c)
The adoption by the Board of Directors of the Company of a merger, consolidation
or reorganization plan involving the Company in which the Company is not the
surviving entity, or a sale of all or substantially all of the assets of the
Company. For purposes of this Agreement, a sale of all or substantially all of
the assets of the Company shall be deemed to occur if any Person acquires (or
during the 12-month period ending on the date of the most recent acquisition by
such Person, has acquired) gross assets of the Company that have an aggregate
fair market value equal to twenty-five percent (25%) or more of the fair market
value of all of the respective gross assets of the Company immediately prior to
such acquisition or acquisitions; or
(d)
A tender offer or exchange offer is made by any Person which results in such
Person beneficially owning (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) either twenty-five percent (25%) or more of the Company’s
outstanding shares of Common Stock or shares of capital stock having twenty-five
(25%) or more the combined voting power of the Company’s then outstanding
capital stock (other than an offer made by the Company), and sufficient shares
are acquired under the offer to cause such person to own twenty-five (25%) or
more of the voting power; or
(e)
Any other transactions or series of related transactions occurring which have
substantially the same effect as the transactions specified in any of the
preceding clauses of this Section 1.5.

 
Notwithstanding the above, certain transfers are permitted within Section 318 of
the Code and such transfers shall not be deemed a Change in Control under this
Section 1.5.


Article 2
Policy Ownership/Interests


    2.1    Bank Ownership. The Bank is the sole owner of the Policy and shall
have the right to exercise all incidents of ownership. The Bank shall be the
beneficiary of the remaining death proceeds of the Policy after the Interest of
the Executive or the Executive’s transferee has been paid according to Section
2.2 below.


    2.2    Executive's Interest. Executive shall have the right to designate the
beneficiary of the death proceeds of the Policy. The Executive shall also have
the right to elect and change settlement options that may be permitted. Upon the
termination of this Agreement pursuant to Article 7, the Executive, the
Executive’s transferee or the Executive’s beneficiary shall have no rights or
interests in the Policy and no death benefit shall be paid under this Section
2.2.
 
        2.2.1    Death During Active Service. If the Executive dies while in the
Active service of the Bank, the Executive’s beneficiary shall receive Seven
Hundred Ninety-three Thousand Nine Hundred Seventy-four dollars ($793,974).
 
        2.2.2    Death During Payment of a Benefit Under the Salary Continuation
Agreement. If the Executive Dies after any benefit payments have commenced under
Article 2 of the Salary Continuation Agreement but before receiving all such
payments, the Bank shall cease paying the remaining Salary Continuation benefit,
if any, and the Executive’s beneficiary shall receive a Split Dollar benefit
equal to the remaining Accrued Liability Balance, as defined in the Salary
Continuation Agreement.
 
        2.2.3    Death After Termination of Employment but Before Commencement
of Payment under the Salary Continuation Agreement. If the Executive is entitled
to a benefit under Article 2 of the Salary Continuation Agreement, but dies
prior to the commencement of said benefit payments, the Bank shall pay no
benefit under the Salary Continuation Agreement and the Executive’s beneficiary
shall receive the split dollar death benefit described in Section 2.2.1 of this
Agreement.
 
        2.2.4    Death After Payment of all Benefits Under the Salary
Continuation Agreement. If the Executive Dies after all benefit payments have
been made under Article 2 of the Salary Continuation Agreement, no benefits
shall be paid under this Agreement.
 
    2.3    Comparable Coverage upon Change in Control. Upon a Change in Control,
the Company shall not amend, terminate or otherwise abrogate the Executive’s
Interest in the Policy unless the Company replaces the Policy with a comparable
insurance policy to cover the benefit provided under this Agreement and the
Company and the Executive execute a new Split Dollar Policy Endorsement for said
comparable insurance policy. The Policy or any comparable policy shall be
subject to the claims of the Company’s creditors.


Article 3
Premiums
 
    3.1    Premium Payment. The Bank shall pay any premiums due on the Policy.

    3.2    Economic Benefit. The Bank shall determine the economic benefit
attributable to the Executive based on the life insurance premium factor for the
Executive's age multiplied by the aggregate death benefit payable to the
Beneficiary. The "life insurance premium factor" is the minimum factor
applicable under guidance published pursuant to Treasury Reg. §
1.61-22(d)(3)(ii) or any subsequent authority.


    3.3    Imputed Income. The Bank shall impute the economic benefit to the
Executive on an annual basis, by adding the economic benefit to the Executive’s
Form W-2.


Article 4
Assignment


The Executive may assign without consideration all of the Executive’s interests
in the Policy and in this Agreement to any person, entity or trust. In the event
the Executive transfers all of the Executive’s interest in the Policy, then all
of the Executive's interest in the Policy and in the Agreement shall be vested
in the Executive’s transferee, who shall be substituted as a party hereunder and
the Executive shall have no further interest in the Policy or in this Agreement.


Article 5
Insurer


The Insurer shall be bound only by the terms of the Policy. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.


Article 6
Claims and Review Procedures


    6.1    Claims Procedure. Any person or entity who has not received benefits
under the Plan that he or she believes should be paid (the “claimant”) shall
make a claim for such benefits as follows:


        6.1.1    Initiation - Written Claim. The claimant initiates a claim by
submitting to the Bank a written claim for the benefits.


        6.1.2    Timing of Bank Response. The Bank shall respond to such
claimant within 90 days after receiving the claim. If the Bank determines that
special circumstances require additional time for processing the claim, the Bank
can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.


        6.1.3    Notice of Decision. If the Bank denies part or all of the
claim, the Bank shall notify the claimant in writing of such denial. The Bank
shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:
(a)
The specific reasons for the denial,
(b)
A reference to the specific provisions of the Plan on which the denial is based,
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,
(d)
An explanation of the Plan’s review procedures and the time limits applicable to
such procedures, and
(e)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 
    6.2    Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:


        6.2.1    Initiation - Written Request. To initiate the review, the
claimant, within 60 days after receiving the Bank’s notice of denial, must file
with the Bank a written request for review.


        6.2.2    Additional Submissions - Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Bank shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.


        6.2.3    Considerations on Review. In considering the review, the Bank
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.


        6.2.4    Timing of Bank Response. The Bank shall respond in writing to
such claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.


        6.2.5    Notice of Decision. The Bank shall notify the claimant in
writing of its decision on review. The Bank shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:
(a)
The specific reasons for the denial,
(b)
A reference to the specific provisions of the Plan on which the denial is based,
(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and
(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

 
Article 7
Amendments and Termination


This Agreement may be amended or terminated only by a written agreement signed
by the Bank and the Executive.


Article 8
General Limitations


    8.1    Suicide or Misstatement. No benefits shall be payable if the
Executive commits suicide within two years after the date of this Agreement, or
if the insurance company denies coverage for material misstatements of fact made
by the Executive on any job application or on any application for life insurance
purchased by the Bank.


Article 9
Miscellaneous


    9.1    Binding Effect. This Agreement shall bind the Executive and the Bank
and their beneficiaries, survivors, executors, administrators and transferees,
and any Policy beneficiary.


    9.2    Applicable Law. The Agreement and all rights hereunder shall be
governed by and construed according to the laws of the State of California,
except to the extent preempted by the laws of the United States of America.


    9.3    Reorganization. The Bank shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Bank.


    9.4    Notice. Any notice, consent or demand required or permitted to be
given under the provisions of this Split Dollar Agreement by one party to
another shall be in writing, shall be signed by the party giving or making the
same, and may be given either by delivering the same to such other party
personally, or by mailing the same, by United States certified mail, postage
prepaid, to such party, addressed to his or her last known address as shown on
the records of the Bank. The date of such mailing shall be deemed the date of
such mailed notice, consent or demand.


    9.5    Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.


    9.6    Administration. The Bank shall have powers which are necessary to
administer this Agreement, including but not limited to:
(a)
Interpreting the provisions of this Agreement;
(b)
Establishing and revising the method of accounting for this Agreement;
(c)
Maintaining a record of benefit payments; and
(d)
Establishing rules and prescribing any forms necessary or desirable to
administer this Agreement.

 
    9.7    Named Fiduciary. The Bank shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.




EXECUTIVE:                                                                    BANK:
                                                                            TEMECULA
VALLEY BANK

        By: /s/ Jim Andrews     By: /s/ Donald A. Pitcher

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   
Executive Vice President and Chief Financial Officer


 

--------------------------------------------------------------------------------

